DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on October 6, 2020.  Claims 1-20 are pending and examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (“Validation of Pressure Altitude Using Geometric Altitude Reported in Surrounding Traffic ADS-B”, published on March 11, 2019).
As to claim 1, Walker teaches a method for providing altitude reporting, comprising (see the title):
Receiving, by a computing device, a query from a first vehicle regarding altitude data of the first vehicle (page 2, “Proposed Solution to the Problem”);
Providing, by the computing device, the altitude data to the first vehicle (page 2, “Proposed Solution to the Problem”);
Receiving, by the computing device, a computed altitude from the first vehicle (pages 2-3, “Features of the Design”; e.g. obtaining pressure altitudes and geometric altitudes from the own-ship);
Calculating, by the computing device, an altitude uncertainty parameter for the first vehicle (pages 4-5, “Error Contributions” and page 6, “Computing the error threshold”);
Determining, by the computing device, a true altitude from the altitude data and the altitude uncertainty parameter (page 5, “Temperature profile error”; e.g. “the relative altitude between the corrected own-ship and surround aircraft corrected altitude are calculated”);
Determining, by the computing device, whether the true altitude is within a predetermined threshold of a second altitude of a second vehicle (page 2, “Proposed Solution to the Problem”);
In response to determining that the true altitude is within the predetermined threshold, notifying at least one of the following: the first vehicle or the second vehicle (page 2, “Proposed Solution to the Problem”).
As to claim 2, Walker teaches wherein the altitude uncertainty parameter includes at least one of the following: an environmental parameter or a vehicle parameter (pages 4-5 “Error Contributions”).
As to claim 3, Walker teaches wherein the altitude data includes a temperature or an altitude (pages 2-6).
As to claim 4, Walker teaches wherein the altitude data includes data received from at least one of the following: the second vehicle, a remote computing device, or a data providing computing device (pages 2-3).
As to claim 5, Walker teaches wherein notifying includes providing an instruction to at least one of the following: the first vehicle or the second vehicle to fly to a different altitude (pages 2-3).
As to claim 6, Walker teaches reducing error of the true altitude (pages 2-5).
As to claim 7, Walker teaches wherein the true altitude includes a true altitude range (page 3).
As to claim 8, Walker teaches determining a correction to the true altitude and communicating the correction to at least one of the following: the second vehicle or a collision avoidance system (page 2; e.g. TCAS is notified that revert to use geometric relative altitude upon determining own-ship pressure altitude is invalid).
As to claim 13, Walker teaches further comprising the first vehicle, wherein the first vehicle includes a sensor, wherein the sensor includes a data sensor for determining the computed altitude (page 1 abstract).
Claims 9-12 and 14-20 are rejected based on the same rationale as used for claims 1-3 and 5-7 above.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	August 27, 2022